Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-2, 4-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170362466 (US’466) alone, or in view “Chemical mechanical glass polishing with cerium oxide: Effect of selected physico-chemical characteristics on polishing efficiency” to Janos, further in view of US 6093649(US’649).
Regarding claims 1 - 2, 4 – 7, and 21 - 23, US’466 discloses a chemical mechanical polishing (CMP) polishing composition for cobalt-containing substrate, comprising: 0.005 wt. % to 25 wt. % of abrasive; 0.005 wt. % to 10 wt. % of oxidizer such as hydrogen peroxide; and DI water; wherein the chemical mechanical polishing (CMP) polishing composition having a pH from 2.0 to about 12 and the abrasive is mono-modal, bi-modal, or multi-modal colloidal ceria abrasive particles. See claims 1-4; [0150].
It appears that content of the colloidal ceria and the hydrogen peroxide content overlaps with the claimed contents and the reaction between the ceria and hydrogen peroxide affects the Ce3+ concentration, thus, the claimed at least 20% surface concentration of Ce3+ would be necessarily followed from the teaching. In the alterative, Jano discloses that superior polishing efficiency of cerium oxide can be obtained when the content of Ce(III) ion at the surface of the cerium oxide is 22-35%.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use ceria with the claimed Ce(II) content on the ceria, motivated by the fact that Jano discloses that superior polishing efficiency of cerium oxide can be obtained when the content of Ce(III) ion at the surface of the cerium oxide is 22-35% (page 119, figure 2 and right column).
But Jano and US’466 is silent about the ceria size character as applicants set forth in the claims.
US’649 discloses water based polishing slurries comprising multi modal ceria polishing particles has improved polishing performance(abstract).
 The slurries comprise slurry particles in which at least 90 weight percent, more preferably at least 95 weight percent, yet more preferably at least 98 weight percent, yet more preferably at least 99.5 weight percent and yet more preferably 100 weight percent of the particles are within the range of 10 nanometers to 600 nanometers. The slurry particles have a multi-modal size distribution, comprising a first size distribution curve having a first asymptote indicating a first particle size and a second distribution curve adjacent or overlapping (preferably adjacent) the first distribution curve, the second distribution curve having a second asymptote indicating a larger particle size. The large particle size (second asymptote) divided by the small particle size (first asymptote) is preferably in the range of 1.05-5000 more preferably 1.1-1000, yet more preferably 1.5-500 and yet more preferably 2-100. Thus, it is read on the claimed distribution separation of 20 nm. See col. 1, lines 25-50.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the ceria particles with the claimed characteristics of the compositions of Jano and US’466 or US’466, motivated by the fact that US’649 discloses water based polishing slurries comprising multi modal ceria polishing particles has improved polishing performance.
It should be noted that MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8-11, US’466 discloses that the pH adjusting agent ranges from 0.05 wt. % to 0.15 wt. %. The chemical mechanical polishing (CMP) polishing composition has a pH from 2.0 to about 12. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
 	Regarding claims 12 -17, US’466 discloses that the chemical mechanical polishing (CMP) polishing composition further comprises at least one of the chelating agent ranges from 0.1 wt. % to 5 wt. % glycine. The chemical mechanical polishing (CMP) polishing compositions optionally comprise from 0.001 wt. % to 0.05 wt. % of a surfactant. The surfactant includes, but is not limited to non-ironic surfactants, such as acetylenic diol type of surfactants and ethoxylate/propyloxylate surfactants, anionic surfactants, such as sulfonic acids/salts, carboxylates, phosphates, cationic surfactants, such as most quaternary ammonium based surfactants, and amphoteric surfactants, such as betaines and amino acid derivatives based surfactants. Anionic surfactant is selected from the group consisting of secondary alkane sulfonates, dodecyl sulfate, sodium salt, lauryl sulfate, potassium salt, and combinations thereof. See claims 1-4.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
The applicant states that the Examiner failed to include sufficient rationale to support a prima facie case of obviousness, and the arguments on page 6 are overly conclusory and fail to provide adequate reason to combine the elements in the fashion each independent claim. Moreover, the explanation of the Examiner on page 6 remains deficient in this unpredictable art. At best, the Examiner's explanation shows different compositions, and the arguments are insufficient conclusory statements to support an obviousness rejection.
The Examiner respectfully submits that US’649 discloses water based polishing slurries comprising multi modal ceria polishing particles has improved polishing performance(abstract). The slurries comprise slurry particles in which at least 90 weight percent, more preferably at least 95 weight percent, yet more preferably at least 98 weight percent, yet more preferably at least 99.5 weight percent and yet more preferably 100 weight percent of the particles are within the range of 10 nanometers to 600 nanometers. The slurry particles have a multi-modal size distribution, comprising a first size distribution curve having a first asymptote indicating a first particle size and a second distribution curve adjacent or overlapping (preferably adjacent) the first distribution curve, the second distribution curve having a second asymptote indicating a larger particle size. The large particle size (second asymptote) divided by the small particle size (first asymptote) is preferably in the range of 1.05-5000 more preferably 1.1-1000, yet more preferably 1.5-500 and yet more preferably 2-100. See col. 1, lines 25-50. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the ceria particles with the claimed characteristics, motivated by the fact that US’649 discloses water based polishing slurries comprising multi modal ceria polishing particles with the claimed particle diameter characteristics has improved polishing performance. Because US’649 clearly discloses that the multimode ceria particle with the claimed particle characteristic improve the polishing performance, it is expected that such particle characteristics can provide success for the teaching of US’466 composition alone, or combined teaching of Janos and US’466 polishing composition. The Applicant fails to provide any factual evidence to show the contrary and the applicant’s argument can not take place of evidence. in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that the compositions of Shi, Janos and Roberts are different than the compound of the present disclosure and the Examiner has failed to adequately address the likelihood of success as to why the Shi, Janos, and Roberts formulations could be successfully combined. No evidence of a reasonable expectation of success was provided by the Examiner in any of the obviousness rejections. the Examiner has not sufficiently explained why the currently claimed polishing slurry would be a success based on the prior art. The cited references are devoid of any suggestion to combine the teachings of Shi, Janos, and Roberts as advanced be the Examiner, except from using Appellant's disclosure as a template through hindsight reconstruction of Appellant's claim.
The Examiner respectfully submits that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).In the instant case, US’466 discloses a chemical mechanical polishing (CMP) polishing composition for cobalt-containing substrate, comprising: 0.005 wt. % to 25 wt. % of abrasive; 0.005 wt. % to 10 wt. % of oxidizer such as hydrogen peroxide; and DI water; wherein the chemical mechanical polishing (CMP) polishing composition having a pH from 2.0 to about 12 and the abrasive is mono-modal, bi-modal, or multi-modal colloidal ceria abrasive particles. See claims 1-4; [0150]. It appears that content of the colloidal ceria and the hydrogen peroxide content overlaps with the claimed contents and the reaction between the ceria and hydrogen peroxide affects the Ce3+ concentration, thus, the claimed at least 20% surface concentration of Ce3+ would be necessarily followed from the teaching. In the alterative, Jano discloses that superior polishing efficiency of cerium oxide can be obtained when the content of Ce(III) ion at the surface of the cerium oxide is 22-35%. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use ceria with the claimed Ce(II) content on the ceria, motivated by the fact that Jano discloses that superior polishing efficiency of cerium oxide can be obtained when the content of Ce(III) ion at the surface of the cerium oxide is 22-35% (page 119, figure 2 and right column).But Jano and US’466 or US’466 is silent about the ceria size character as applicants set forth in the claims.US’649 discloses water based polishing slurries comprising multi modal ceria polishing particles has improved polishing performance(abstract). The slurries comprise slurry particles in which at least 90 weight percent, more preferably at least 95 weight percent, yet more preferably at least 98 weight percent, yet more preferably at least 99.5 weight percent and yet more preferably 100 weight percent of the particles are within the range of 10 nanometers to 600 nanometers. The slurry particles have a multi-modal size distribution, comprising a first size distribution curve having a first asymptote indicating a first particle size and a second distribution curve adjacent or overlapping (preferably adjacent) the first distribution curve, the second distribution curve having a second asymptote indicating a larger particle size. The large particle size (second asymptote) divided by the small particle size (first asymptote) is preferably in the range of 1.05-5000 more preferably 1.1-1000, yet more preferably 1.5-500 and yet more preferably 2-100. See col. 1, lines 25-50. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the ceria particles with the claimed characteristics into the polishing compositions of Jano and US’466 or US’466, motivated by the fact that US’649 discloses water based polishing slurries comprising multi modal ceria polishing particles has improved polishing performance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731